UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
LIVIA M. SCOTTO,                                                  NOT FOR PUBLICATION

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  19-CV-2446 (MKB)
                           v.

SOCIETE AIR FRANCE, VINCI GROUP
PROPERTY, UNITED CONTINENTAL
HOLDINGS, M. DYER AND SONS, SOCIETE
GENERALE SA, SOCIETE GENERALE
AFFILIATES, CORPORATE PARTNERS,
BOARD OF DIRECTORS, PRESIDENT OF THE
BOARD, JEAN PHILLIPPE GUILLAUME,
PIERRE YVES DEMOURES, LORENZO BINI
SMAGHI, JEAN-BERNARD LEVY,
ALEXANDRA SCHAAPVELD, QATARARI
REAL ESTATE, SHEIKH ABDULLAH BIN
HAMAD, BIN KHALIFA AL THNAI FAMILY
TRUST, H.E. SHEIKH ABDULLAH TRUST, and
AIR FRANCE,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Livia M. Scotto, proceeding pro se, commenced the above-captioned action on

April 11, 2019, against Defendants.1 (Compl., Docket Entry No. 1.) The Court grants Plaintiff’s

request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 solely for the purpose of this

Memorandum and Order. For the reasons set forth below, the Court dismisses the Complaint.


        1
           On November 26, 2018, Plaintiff filed a complaint against Defendants Societe Air
France, Vinci Group Property, United Continental Holdings, and M. Dyer and Sons, as well as
other defendants not named in the current action. See Scotto v. Societe Air France, No. 18-CV-
7242, 2019 WL 1934467, at *1 (E.D.N.Y. May 1, 2019) (“May 2019 Decision”). The Court
dismissed Plaintiff’s complaint as frivolous and warned Plaintiff that the Court would not
tolerate frivolous litigation and that she may be subject to a filing injunction should she continue
to file similar actions in this Court. Id. at *2.
   I.   Discussion

          a.   Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 104–05 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even

after Twombly, the court “remain[s] obligated to construe a pro se complaint liberally”).

Nevertheless, the court is required to dismiss sua sponte an in forma pauperis action if the court

determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

          b.   Plaintiff fails to state a claim

        The Complaint is incoherent and incomprehensible and fails to state a claim that may be

remedied by this Court. For example, on the seventh page of Plaintiff’s eighty-page Complaint,

Plaintiff writes “[i]ntellectual property in poscession [sic] of the appellants, Defendants Agents

et al, obstruction of flight boarding and vois droits air, passenger treaty violations free passage of

movement of appellant and such property to international properties . . . .” (Compl. 7.) There



                                                  2
are no concrete allegations in the Complaint generally or against any of the named Defendants.

The entire Complaint appears to be comprised of excerpts and attachments referencing various

court cases as well as press releases and geographic maps relating to what appears to be a law

firm called Volks Anwalt of Florida, LLC. (See generally id.)

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

P. 8(a), and that “[e]ach averment of a pleading shall be simple, concise, and direct,” Fed. R.

Civ. P. 8(e)(1). Dismissal of a complaint is appropriate where the complaint is “so confused,

ambiguous, vague or otherwise unintelligible that its true substance, if any, is well disguised.”

Whitfield v. Johnson, 763 F. App’x 106, 107(2d Cir. 2019) (quoting Simmons v. Abruzzo, 49

F.3d 83, 86 (2d Cir. 1995)).

        Even under the most liberal reading of the Complaint, the Court cannot discern any

legally cognizable harm that Plaintiff has suffered. See Trice v. Onondaga Cty. Justice Ctr., 124

F. App’x 693, 694 (2d Cir. 2005) (affirming the district court’s dismissal where the plaintiff’s

second amended complaint was “incomprehensible, incomplete and technically deficient,

consisting of one, rambling paragraph” and “containing over 550 lines . . . [of] incoherent

allegations”).

       Accordingly, the Court dismisses the Complaint. While the Court would ordinarily allow

Plaintiff to amend her Complaint to cure the identified deficiencies, any amendment in this case

would be futile and “[l]eave to amend may properly be denied if the amendment would be futile .

. . .” Russell v. Aid to Developmentally Disabled, Inc., 753 F. App’x 9, 15 (2d Cir. 2018) (citing

Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012)).




                                                  3
  II. Conclusion

          For the reasons set forth above, the Court dismisses Plaintiff’s Complaint. Plaintiff is

cautioned that this Court will not tolerate frivolous litigation and that she may be subject to a

filing injunction should she continue to file similar actions in this Court. Lau v. Meddaugh, 229

F.3d 121, 123 (2d Cir. 2000). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this Order would not be taken in good faith, and therefore in forma pauperis status is

denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45

(1962).

Dated: August 8, 2019
       Brooklyn, New York

                                                        SO ORDERED:


                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District Judge




                                                   4
